Case 19-14276-JDW           Doc 6     Filed 11/12/19 Entered 11/12/19 08:44:08                 Desc Main
                                      Document Page 1 of 2


_________________________________________________________________________________

                                                        SO ORDERED,



                                                        Judge Jason D. Woodard
                                                        United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: GWENDOLYN MILAN                                                    CHAPTER 13

DEBTOR                                                                    CASE NO: 19-14276 JDW


                                      ORDER TO EXTEND TIME

        THIS CAUSE came XXXXXXXXX
                        on for hearing on Debtor’s Motion to Extend Time to file necessary documents

including, but not limited to required List of All Creditors, Statement of Financial Affairs, Attorney

Disclosure Statement, Verification of Matrix, Chapter 13 Plan, Summary of Assets and Liabilities, Schedules
                                                                                                               (JDW)
A, B, C, D, E, F, G, H, I, J (J-2 if applicable), Certificate of Credit Counseling and, Chapter 13 Statement

of Current Monthly Income and Disposable Income Calculation Form 122C-1 and, if appropriate Form

122C-2 Chapter 13 Calculation of your Disposable Income and the Court XXXXXXXXXXXXXXXXXXXXXX
                                                                      being fully advised in the premises

does hereby find and Order as follows:

        THAT all required List of All Creditors, Statement of Financial Affairs, Attorney Disclosure

Statement, Verification of Matrix, Chapter 13 Plan , Summary of Assets and Liabilities, Summary of

Schedules, Schedules A, B, C, D, E, F, G, H, I, J (AND J-2 if applicable), Certificate of Credit Counseling,

Chapter 13 Statement of Current Monthly Income and Disposable Income Calculation Form 122C-1 and,

if appropriate Form 122C-2 Chapter 13 Calculation of your Disposable Income shall be due on November

18, 2019, an additional fourteen (14) days from the date of this order.

                                         #ENDOFORDER#
Case 19-14276-JDW       Doc 6    Filed 11/12/19 Entered 11/12/19 08:44:08   Desc Main
                                 Document Page 2 of 2




SUBMITTED BY:

KAREN B. SCHNELLER, MSB 6558
ROBERT H. LOMENICK, JR., MSB 104186
126 NORTH SPRING STREET
POST OFFICE BOX 417
HOLLY SPRINGS, MISSISSIPPI 38635
662-252-3224 /karen.schneller@gmail.com
rlomenick@gmail.com
ATTORNEYS FOR DEBTOR
